 
 
I 
111th CONGRESS
1st Session
H. R. 3229 
IN THE HOUSE OF REPRESENTATIVES 
 
July 15, 2009 
Mr. Young of Alaska introduced the following bill; which was referred to the Committee on Natural Resources
 
A BILL 
To amend the Alaska Native Claims Settlement Act to recognize Alexander Creek as a Native village, and for other purposes. 
 
 
1.Alexander Creek village recognitionThe Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.) is amended by adding at the end the following: 
 
43.Alexander Creek village recognition 
(a)Recognition of the Village of Alexander CreekSubject to the limitations of this section and notwithstanding section 1432(d) of the Alaska National Interest Lands Conservation Act (Public Law 96–487) to the contrary, Alexander Creek, located within Township 15N, Range 7W, Seward Meridian, Alaska, is and shall be recognized as an eligible Native village under section 11(b)(3) of this Act. 
(b)DefinitionsFor the purposes of this section, the following terms apply: 
(1)The term agency includes— 
(A)any instrumentality of the United States; 
(B)any element of an agency; and 
(C)any wholly owned or mixed-owned corporation of the United States Government identified in chapter 91 of title 31, United States Code. 
(2)The term conservation system unit has the meaning given that term in the Alaska National Interest Lands Conservation Act. 
(3)The term Alexander Creek means Alexander Creek Incorporated, an Alaska Native Group corporation, organized pursuant to this Act. 
(4)The term property has the meaning given that term in Public Law 94–204 (43 U.S.C. 1611 note). 
(5)The term Region means Cook Inlet Region Incorporated, an Alaska Native Regional Corporation, which is the appropriate Regional Corporation for Alexander Creek under section 1613(h) of this Act. 
(6)The term CIRI Property Account means the account in the Treasury established by the Secretary of the Treasury pursuant to section 12(b) of Public Law 94–204 (43 U.S.C. 1611 note), referred to in that section as the Cook Inlet Region, Incorporated property account. 
(c)Establishment 
(1)The Secretary of the Treasury, in consultation with the Secretary of the Interior, shall establish an account in the Treasury to be known as the Alexander Creek account which shall be funded in the full amount provided for by this section within 24 months of the date of enactment of this section 
(2)Funds in the Alexander Creek account shall— 
(A)be available to Alexander Creek for bidding on and purchasing property sold at public sale, subject to paragraph (3); and 
(B)remain available until expended. 
(3) 
(A)Alexander Creek may use funds in the Alexander Creek account to bid as any other bidder for property in Alaska at any public sale by an agency and may purchase such property in accordance with applicable laws and regulations of the agency offering the property for sale. 
(B)In conducting a transaction described in subparagraph (A), an agency shall accept, in the same manner as cash, any amount tendered from the Alexander Creek account. The Secretary of the Treasury shall adjust the balance of the Alexander Creek account to reflect the transaction. 
(C)The Secretary of the Treasury, in consultation with the Secretary of the Interior, shall establish procedures for the following transactions related to the Alexander Creek account: 
(i)Receipt of deposits. 
(ii)Receipt of deposits into escrow when an escrow is required for the sale of property. 
(iii)Reinstatement to the Alexander Creek account of any unused escrow deposits in the event that a sale of property is not consummated. 
(d)Amount 
(1)The initial balance of the Alexander Creek account shall be the fair market value as determined by the appraisal conducted under subsection (g) of the surface estate of the approximately 61,440 acres of deficiency selections previously made by Alexander Creek, which comprise the following parcels of land:T. 2 T., R. 19 W., secs. 3 and 4.T. 2 T., R. 19 W., sec. 10.T. 2 T., R. 19 W., secs. 14 and 15.T. 3 T., R. 19 W., sec. 30.T. 2 T., R. 20 W., secs. 20 through 23.T. 3 T., R. 20 W., sec. 10.T. 3 T., R. 20 W., sec. 14.T. 3 T., R. 20 W., secs. 24 and 25.T. 1 T., R. 26 W., sec. 31.T. 2 T., R. 27 W., secs. 3 and 4.T. 2 T., R. 29 W., secs. 3 through 5.T. 2 S., R. 19 W., sec. 18.T. 2 S., R. 20 W., secs. 12 and 13.T. 2 S., R. 20 W., sec. 24.T. 2 S., R. 20 W., secs. 26 and 27.T. 2 S., R. 20 W., secs. 33 and 34.T. 3 S., R. 23 W., sec. 25.T. 6 S., R. 24 W., secs. 1 and 2.T. 6 S., R. 24 W., sec. 11.T. 6 S., R. 24 W., secs. 18 through 20.T. 9 S., R. 27 W., secs. 6 and 7.T. 7 S., R. 28 W., sec. 2.T. 7 S., R. 28 W., sec. 21.T. 7 S., R. 28 W., secs. 28 and 29.T. 7 S., R. 28 W., secs. 31 through 33.T. 8 S., R. 28 W., secs. 5 through 7.T. 9 S., R. 28 W., sec. 1.T. 9 S., R. 28 W., sec. 12. T. 7 S., R. 29 W., sec. 12.T. 8 S., R. 29 W., sec. 1.T. 8 S., R. 29 W., secs. 3 and 4.T. 8 S., R. 29 W., secs. 8 through 20.T. 2 N., R. 20 W., sec. 13.T. 1 N., R. 27 W., sec. 8.T. 1 N., R. 27 W., sec. 16.T. 1 N., R. 27 W., secs. 20 through 23.T. 1 N., R. 27 W., sec. 25.T. 1 N., R. 27 W., sec. 36.T. 1 N., R. 28 W., secs. 1 and 2.T. 1 N., R. 28 W., secs. 8 through 11.T. 1 N., R. 28 W., secs. 16 through 18.T. 3 S., R. 23 W., sec. 8.T. 3 S., R. 23 W., sec. 26.T. 3 S., R. 23 W., sec. 33.T. 6 S., R. 24 W., secs. 27 and 28.T. 7 S., R. 28 W., secs. 4 through 7.T. 7 S., R. 28 W., secs. 10 and 11.T. 7 S., R. 28 W., secs. 14 and 15.T. 7 S., R. 28 W., sec. 22.T. 8 S., R. 29 W., sec. 5.T. 2 N., R. 20 W., sec. 30.T. 3 N., R. 20 W., sec. 2.T. 3 N., R. 20 W., sec. 13.T. 4 N., R. 20 W., sec. 33.T. 2 N., R. 27 W., secs. 10 through 12.T. 11 N., R. 28 W., secs. 16 through 27.T. 2 N., R. 30 W., sec. 12.T. 1 S., R. 20 W., sec. 4.T. 3 S., R. 23 W., sec. 17.T. 3 S., R. 23 W., sec. 28.T. 6 S., R. 24 W., sec. 14.T. 6 S., R. 24 W., sec. 21.T. 6 S., R. 24 W., sec. 26.T. 5 S., R. 26 W., secs. 29 and 30.T. 7 S., R. 28 W., sec. 1.T. 7 S., R. 29 W., sec. 1.T. 7 S., R. 29 W., sec. 11.T. 7 S., R. 29 W., secs. 14 through 16.T. 7 S., R. 29 W., secs. 21 and 22.T. 2 N., R. 19 W., sec. 7.T. 2 N., R. 19 W., sec. 18. 
(2)The balance of the CIRI Property Account shall be increased by an amount equal to the fair market value of the subsurface estate of the approximately 61,440 acres of deficiency selections made by Alexander Creek, as described in paragraph (1): Provided, That the value of such subsurface estate shall not be less than 61,440 multiplied by the acre equivalent value of the Region’s entitlement lands under paragraph (2) of the second section of 12(b)(7)(iv) of the Act of January 2, 1976 (Public Law 94–204). The funds added to the CIRI Property Account pursuant to this subsection shall be segregated from all other funds therein by a method to be mutually agreed by CIRI and the Secretary of the Treasury. 
(e)Land ExchangeThe Secretary of the Interior shall enter into negotiations with Alexander Creek, no later than 180 days after the date of the enactment of this Act, to attempt to conclude, under the authority of section 22(f), a land exchange to acquire lands not within any conservation system unit from the State of Alaska or the Matanuska-Susitna Borough under the same procedures set forth in section 22(f) to enable Alexander Creek to obtain additional public lands within Alexander Creek’s original withdrawal area in Alaska, as identified by Alexander Creek. The subsurface to lands conveyed to Alexander Creek under subsection (d) shall be conveyed, without consideration, to the Region and shall be treated for all purposes as subsurface land conveyed to the Region under section 14(f). Any land exchange to be undertaken pursuant to this subsection must be approved by Alexander Creek, and must be completed no later than 36 months after the date of the enactment of this Act. 
(f)Adjustment in AccountIf a conveyance of surface estate is made to Alexander Creek pursuant to subsection (e), the Alexander Creek account shall be reduced by the amount of the actual acres conveyed multiplied by the average value per acre of the surface acres appraised under subsection (g). If a conveyance of subsurface estate is made to the Region pursuant to subsection (d), the CIRI Property Account shall be reduced by the amount of the actual acres conveyed multiplied by the average value per acre of the subsurface acres appraised under subsection (g). 
(g)Appraisal 
(1) 
(A)Subject to subsection (d)(2), the Secretary shall determine the amount to be deposited into the Alexander Creek and CIRI Property accounts by separately appraising, on a reasonable basis, based on all available evidence, the fair market value, as of the date of the enactment of this section, of the surface and subsurface of each section selected as a separate parcel and considering that public interest use may be the highest and best use of such parcels. 
(B)Alexander Creek and the Region shall each have the opportunity to present evidence of value to the Secretary solely with respect to the respective estates involved, comprising surface estate for Alexander Creek and subsurface estate for the Region. The Secretary shall provide Alexander Creek and the Region with a preliminary draft of the appraisal. Alexander Creek and the Region shall have a reasonable and sufficient opportunity to comment on the appraisal. 
(2)The Secretary shall forward a certified copy of the appraisal of their separate and respective estates each to Alexander Creek, and the Region. 
(h)Implementation 
(1)Alexander Creek may assign to any person or corporation without restriction any or all of the Alexander Creek account upon written notification to the Secretary of the Treasury and the Secretary of the Interior. In the event that such an assignment is made to the Region, on notice from Alexander Creek to the Secretary of the Treasury and the Secretary of the Interior, and subject to the written consent of the Region in its sole and absolute discretion, the amount of such assignment shall be added to or made a part of the CIRI Property Account, and may be used in the same manner as other funds in that account. 
(2)Except for such lands as Alexander Creek has received prior to enactment of this section, and such lands it is entitled to recover as a Group Corporation, upon completion by the Secretary of the Interior of the appraisal process pursuant to subsection (g), and notification to the Secretary from Alexander Creek that Alexander Creek accepts the results of the appraisal process, Alexander Creek shall be deemed to have accepted the terms of this section in lieu of any other land entitlement it could have received as a village pursuant to this Act, including, without limitation, any lands it would have received pursuant to section 12(b). Such acceptance shall satisfy all claims Alexander Creek had or may have had against the United States on the date of the enactment of this section. 
(3)Any land acquired by Alexander Creek with funds from the Alexander Creek account shall be deemed to be a conveyance pursuant to this Act. 
(i)Treatment of amounts from the Alexander Creek accountThe Secretary of the Treasury and the heads of agencies shall administer sales pursuant to this section in the same manner as is provided for any other Native village authorized by law as of the date of the enactment of this section (including the use of similar accounts for bidding on and purchasing property sold for public sale). 
(j)Limitation on Agents’ and Attorneys’ FeesNo more than 2.5 percent of payments received by or on behalf of Alexander Creek under this section may be paid to or received by any agent or attorney for services rendered in connection with obtaining such payment, any contract to the contrary notwithstanding. Any person who violates this subsection shall be guilty of a misdemeanor and shall be subject to a fine in the amount provided in title 18, United States Code. 
(k)Shareholder ParticipationAlexander Creek shall notify each member of the Native village recognized under this section that, upon the effective date of this provision, such members shall cease to receive benefits from the Region as at-large shareholders pursuant to section 7(m), and that all future resource payments from the Region shall be made to the Village Corporation pursuant to section 7(j). The Region shall not be liable under any State, Federal or local law, or under State or Federal common law, for damages arising out of or related to the cessation of payments to such individuals under section 7(m) pursuant to this section. 
(l)Statutory constructionNothing in this section shall be construed to— 
(1)limit, alter, violate, breach, or otherwise affect the rights of any party under a contract, settlement agreement, or land exchange entered into prior to enactment of this section between Alexander Creek and any party, or one or more parties to any contract, settlement, agreement, or land exchange predicated upon Alexander Creek’s Native village status under this Act; or 
(2)diminish, reduce, or modify the acreage entitlement to which Alexander Creek became entitled to as a Group Corporation.. 
 
